Rombauer, P. J.
The appeal in this case was granted by the circuit court to the supreme court. The supreme court' transferred the cause to this court. In making the order of transfer the supreme court filed an opinion clearly showing that the cause did not involve the title to real estate, and that the amount in dispute therein, exclusive of costs, did not exceed $2,500. The opinion deals exclusively with these two objections to the jurisdiction of the supreme court, and recites that it was filed by the court without any hearing on the question of jurisdiction.
An examination of the record discloses the fact, that the case not only involves the construction of the *180revenue laws of the state, but also that that is the only question which the case involves.
This court has no jurisdiction of any case involving the construction of the revenue laws of this state, and we are bound to take notice of the question of jurisdiction, as it is one of subject-matter which the parties can not waive. We have called the attention of opposing counsel to this state of the record. Both parties concede that the construction of the revenue laws is necessarily involved in any view of the case, but suggest to us that a transfer to us by the supreme court is equivalent to a decision by the latter court that this court has exclusive jurisdiction of the appeal.
We would be warranted in giving the order of transfer the effect claimed, if it did not clearly appear from the opinion filed by the supreme court that the question of 'jurisdiction depending on the construction of the revenue laws of the state was entirely overlooked by that court. As the case now stands, we can fulfill our duties under the constitution only by retransferring the case to the supreme court, and respectfully suggesting to that court that the case necessarily involves the construction of the revenue laws of the state, and praying for its further direction in the premises.
It is, therefore, ordered that the clerk at once re-transfer the transcript of the record, with a copy of the opinion herein, .to the supreme court, so as to enable the parties to obtain the views of that court in the premises at the earliest date.
All the judges concur.